Citation Nr: 0633536	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-44 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of an 
epidural procedure.  

2.  Entitlement to an increased rating for right 
metatarsalgia with neuroma, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1943 to April 1946, 
and service in the U.S. Coast Guard Reserve from July 1957 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issues of entitlement an increased rating for the 
veteran's back disability and the evaluation of residuals of 
an epidural procedure are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran suffers from residuals of an epidural 
procedure performed on his service connected low back 
disability.

2.  Right metatarsalgia with neuroma is productive of 
moderately severe impairment.


CONCLUSIONS OF LAW

1.  Arachnoiditis is proximately due to or the result of the 
epidural procedure performed on the veteran's service-
connected low back disability.  38 C.F.R. § 3.310(a) (2006).  
2.  The criteria for an evaluation in excess of 20 percent 
for right metatarsalgia with neuroma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5279, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in June 2004 
instructed the veteran regarding the evidence necessary to 
substantiate his claims.  The letter described the evidence 
already of record, and indicated that VA would make 
reasonable efforts to help the veteran obtain evidence 
supportive of his claim.  It noted that VA was responsible 
for obtaining certain types of evidence.  The veteran's claim 
was subsequently readjudicated and a statement of the case 
was issued.  Thus, the notice provided was in compliance with 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, pertinent VA and private treatment records have 
been associated with the claims folders, and VA examinations 
have been carried out.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the claim 
decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
satisfied that the duty to assist requirements of the VCAA 
and the implementing regulations have been satisfied with 
respect to the veteran's claim.

Analysis

        Service Connection for Residuals of an Epidural 
Procedure

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

VA treatment records reflect that the veteran underwent an 
epidural procedure in January 2002, in attempt to relieve 
pain caused by a service-connected low back disability.  He 
subsequently complained of headaches.  A May 2002 VA 
treatment note indicates the veteran's complaint of severe 
lumbar nonradicular pain since the epidural procedure.  

In August 2003 the veteran was referred by his neurologist to 
the sleep clinic.  He reported night sweats since the January 
2002 epidural injection.  

In July 2004 a VA examiner concluded that there were no 
residuals of the epidural procedure.  

In a November 2004 private medical record, S.S.F., M.D. noted 
that the veteran had severe nocturnal hyperhidrosis and that 
it was likely due to arachnoiditis from his epidural 
injection.  He indicated that the arachnoiditis also 
explained bowel and bladder urgency and was supported by the 
appearance of the spinal roots on a recent MRI.  

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is warranted for 
residuals of the January 2002 epidural injection.  In this 
regard the Board notes that the veteran's private provider 
has indicated that he has arachnoiditis as a result of the 
lumbar epidural injection, and that such explained his 
complaints of night sweats, bowel and bladder urgency, and 
increased back pain.  Although Dr. F.'s opinion may be based 
upon the veteran's report, his discussion is consistent with 
the evidence of record, and he clinically established a 
diagnosis and its etiology.  Accordingly, the Board concludes 
that service connection is warranted for the residuals of the 
epidural injection.

	
        

Increased Rating for Right Metatarsalgia with Neuroma

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Metatarsalgia, whether unilateral or bilateral, will be rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5279.  The 10 percent evaluation is the maximum available 
under this diagnostic code.

Under Diagnostic Code 5284, a moderate foot injury is 
assigned a 10 percent disability rating.  A moderately severe 
injury is assigned a 20 percent disability rating. A severe 
injury is assigned a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2006).  A note to the 
provision states that actual loss of use of the foot is 
assigned a 40 percent disability rating.

The veteran's right metatarsalgia with neuroma is currently 
evaluated as 20 percent disabling.  The record reflects that 
the veteran underwent surgery in March 2003 to remove 
neuromas from the intermetatarsal spaces of his right foot.  
He is seen by a VA podiatrist every six months.  

On VA examination in September 2004, the veteran stated that 
after his surgery, he experienced pain on the top of his foot 
and that the symptoms relating to the bottom of his foot 
remained about the same.  He indicated that he used a cane 
due to pain in his right foot, and that he had occasional 
sharp pain in the foot which caused him to lose his balance.  
He endorsed daily pain, with average discomfort of six on a 
scale from one to ten.  He reported that he took Vicodin for 
pain, and that the drug had been prescribed for his back 
disability.  He denied flare-ups.  He indicated that he could 
not walk barefoot on tile, and that he could not walk more 
than about one half of a block.  Physical examination 
revealed no swelling, and capillary circulation was normal.  
The veteran had a very significant limp on the right without 
his cane.  There was slight tenderness of the dorsum and 
forefoot, as well as the metatarsals.  There was significant 
tenderness across the metatarsal arch on the plantar aspect 
of the foot.  There was no pes planus or pes cavus.  The 
examiner concluded that the veteran had moderately severe 
functional impairment with give-way weakness, incoordination 
and a limp.  He noted that the veteran's metatarsalgia was 
overshadowed by his post-surgery symptoms.  

At his March 2006 hearing, the veteran testified that he had 
occasional sharp pain that caused a danger of falling.  He 
indicated that such danger was the reason he used a cane.  He 
noted that he could not walk barefoot, and that he used 
orthotics all of the time.  

In light of evidence indicating that the veteran's right foot 
disability is moderately severe, with a significant limp, 
give-way weakness, and incoordination, the Board finds that 
the functional impairment caused by the disability most 
closely approximates the criteria for a 20 percent evaluation 
under Diagnostic Code 5284.  As noted by the VA examiner, 
this is no longer a case of metatarsalgia alone.  Rather, 
this case concerns the cumulative effect of metatarsalgia and 
post operative residuals.  In reaching its conclusion, the 
Board observes that there is no evidence of severe disability 
which would warrant a rating of 30 percent under the 
diagnostic criteria for foot injuries.  Moreover, the 
evidence demonstrates that the veteran does not suffer from 
pes planus or from pes cavus, or from malunion or nonunion of 
the tarsal or metatarsal bones.  Consequently, a higher 
rating under the criteria for those disabilities is not 
warranted.  Accordingly, an evaluation in excess of  20 
percent for right metatarsalgia with neuroma is denied.




ORDER
Service connection for residuals of an epidural procedure is 
granted.

An incresed evaluation for right metatarsalgia with neuroma 
is denied.


REMAND

With respect to the veteran's claim for an increased rating 
for his back disability, the Board notes that the veteran 
maintained during his March 2006 hearing that his bowel and 
bladder urgency were related to his low back disability.  He 
reported that he could not bend over to paint due to pain in 
his back.  In a May 2006 written statement, the veteran's 
wife indicated that the veteran suffered from sexual 
dysfunction.  She noted that the veteran took Vicodin for his 
back pain.  This evidence suggests that the veteran's back 
disability has worsened since his most recent VA examination 
in September 2004. 

The veteran is reminded that if there is outstanding 
evidence, he must submit that evidence.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled for 
a VA examination to determine the 
extent of his low back disability.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed.  

The examiner should render specific 
findings as to whether there are 
neurologic symptoms.  

The complete examination findings and a 
discussion of the rationale for any 
opinion expressed should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


